Pkentiss, J.
delivered the opinion of the Court. — A justice of the peace is authorized and empowered to hear, try, and determine, all pleas and actions of a civil nature, other than actions for *410.glanderous words, false imprisonment, replevin above the sum of * 1 seven dollars, trespass upon the freehold, and where the title of land ’3 concerned, where the debt or other matter in demand, does excee^ the sum °f one hundred dollars. — Comp. Stat. p. 139, s. l.-r-An action of covenant broken on á deed of conveyance, in which a breach is assigned, that the defendant was not seized, or had no right to convey the land, brings the title to real estate directly in question. — Bickford vs. Page, 2 Mass. 462, n. As the statute excludes from the jurisdiction of a justice of the peace all actions where the title of land is concerned, and an action of covenant on a deed of conveyance of land necessarily concerns the title of land, the only question in this case is, whether it sufficiently appears from the plaintiff’s writ, that the original action, in which the judgment complained of was rendered, was of that description.
There is no formal and express averment in the plaintiff’s writ, that the action, in which the judgment was rendered, concerned the title to land; but the writ sets forth the declaration in the original action, in hese verla, and from that alone we must determine whether the action concerned a title to land or not.— The declaration, as. recited in the plaintiff’s writ, appears to be a concise statement of the cause of action ; and this is all that is ever required in a suit before a justice of the peace. In actions upon bond, bill, note, or promise, it is necessary to state only the nature of the contract, with the date, sum, and time when payable ; and in other actions, there need be only a description of the matter of demand or cause of action, so far as to specify the general nature of the action. — (Comp. Stat. p. 329, 330.J — From the declaration set forth, it appears, that the original action was an action' of covenant broken, in which it was alleged, that the defendant, by his deed under his hand and seal, of a particular date stated, covenanted with the plaintiff, that he was well seized of tertain premises in said deed described, that they were free from all incumbrances,' and that he would warrant and defend said premises, &c. ; concluding with an averment, .that the defendant was not seized, &cc. No description was given of the premises in the declaration, nor was it stated what they consisted of. In some cases, this would be unnecessary, even where the declaration is required to be critically formal and correct. In declaring in an action of covenant upon a deed of demise, instead of setting out the parcels of land, it is the common practice, and sufficient, to give no other description than to say, certain premises particularly mentioned and described in said deed. — (1 Saund. 233. 7i, 2.) — In such a case, there is no doubt, that the premises *411mentioned in the declaration, would be intended to be lands or tenements. And we think that the jpremises, stated m the decía-ration recited in the writ in this case, must be taken to. be lands, especially when it is copsidered that a full and formal declaration is not required in any case before a justice of the peace. The covenants, stated to be contained in the deed upon which the action was brought, are the covenants of seizin, against incumbran-ces, and of warranty. These are the usual covenants contained in a conveyance of lands, and, according to any reasonable in-tendment and construction, can apply only to lands. The former, in particular, has an established technical meaning, applicable to lands, and imports an estate in fee, and would be altogether unmeaning and untelligible in a conveyance of personal property. By intending the deed, which is alleged to contain these covenants, to be a conveyance of real estate, we intend nothing but what appears with sufficient certainty upon a fair and reasonable construction of the declaration itself.
Smith, for plaintiff.
Royce and Hunt, for defendant.
Judgment of the county court reversed, and judgment entered for the plaintiff.